                                                Case 2:19-cv-00439-JCM-DJA Document 39
                                                                                    38 Filed 08/31/20
                                                                                             08/24/20 Page 1 of 2


                                   1            LAW OFFICES OF ROBERT P. SPRETNAK
                                                Robert P. Spretnak, Esq. (Bar No. 5135)
                                   2            8275 S. Eastern Avenue, Suite 200
                                                Las Vegas, Nevada 89123
                                   3            Telephone: (702) 454-4900
                                                Fax: (702) 938-1055
                                   4            Email: bob@spretnak.com
                                                Attorney for Plaintiff
                                   5
                                                GARG GOLDEN LAW FIRM
                                   6            Anthony B. Golden, Esq. (Bar No. 9563)
                                                Puneet K. Garg, Esq. (Bar No. 9811)
                                   7            Charles J. Lee, Esq. (Bar No. 13523)
                                                3145 St. Rose Parkway, Suite 230
                                   8            Henderson, Nevada 89052
                                                Telephone: (702) 850-0202
                                   9            Fax: (702) 850-0204
                                                Email: agolden@garggolden.com, pgarg@garggolden.com, clee@garggolden.com
                               10               Attorneys for Defendants
                               11
                                                                              UNITED STATES DISTRICT COURT
                               12
                                                                                   DISTRICT OF NEVADA
                               13                                                            )
                                                DANNY EISENBERG,                             )
                               14                                                            )  Case No.: 2:19-cv-00439-JCM-DJA
                                                              Plaintiff,                     )
                               15                                                            )
                                                      vs.                                    )
                               16                                                            )
                                                J. PAUL WIESNER & ASSOCIATES,                )  STIPULATION AND ORDER
                               17               CHARTERED, a Nevada Professional             )  TO EXTEND TIME TO FILE
                                                Corporation, doing business as               )  JOINT PRETRIAL ORDER
                               18               RADIOLOGY ASSOCIATES OF NEVADA; )
                                                and PUEBLO MEDICAL IMAGING, LLC,             )  (First Request)
                               19               a Nevada limited liability company,          )
                                                                                             )
                               20                             Defendants.                    )
                               21
                               22                      Plaintiff DANNY EISENBERG and Defendants J. PAUL WIESNER & ASSOCIATES,
                               23               CHARTERED, a Nevada Professional Corporation, and PUEBLO MEDICAL IMAGING, LLC, a
                               24               Nevada limited liability company, by and through their counsel of record, do hereby stipulate and
                               25               agree that the deadline for filing the Joint Pretrial Order in this matter be extended by 30 days until
                               26               September 28, 2020. Pursuant to the terms of the Stipulated Discovery Plan and Scheduling Order
                               27               (ECF No. 16), and the Stipulation and Order to Extend Discovery (CF No. 21), “In the event that
                               28               dispositive motions are filed, the date for filing the joint pretrial order shall be suspended until 30

T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                             Page 1 of 2
                                                Case 2:19-cv-00439-JCM-DJA Document 39
                                                                                    38 Filed 08/31/20
                                                                                             08/24/20 Page 2 of 2


                                   1            days after decision on the dispositive motions or until further order of the court.” As Defendant filed
                                   2            a motion for summary judgment (ECF No. 26), and as this Court entered its Order (ECF No. 37)
                                   3            denying that motion on July 27, 2020, the deadline for filing the Joint Pretrial Order was then set for
                                   4            August 26, 2020.
                                   5                   There is good cause for entering into this extension. There is an extensive amount of material
                                   6            exchanged in discovery that must be reviewed in preparation for the Joint Pretrial Order. Contact
                                   7            with clients and opposing counsel has been adversely affected by the COVID-related workplace
                                   8            shutdowns. The parties have had some settlement negotiations during the 30-day time period.
                                   9            Finally, counsel for Plaintiff has been in preparation for a hearing before the Employee Management
                               10               Relations Board this week.
                               11                      For these reasons, a brief 30-day extension is being requested.
                               12
                               13               DATED: 24 August 2020.                               DATED: 24 August 2020.
                               14               LAW OFFICES OF ROBERT P. SPRETNAK                    GARG GOLDEN LAW FIRM
                               15               By: /s/ Robert P. Spretnak                           By: /s/ Anthony B. Golden
                                                   Robert P. Spretnak, Esq.                             Anthony B. Golden, Esq.
                               16                                                                       Puneet K. Gerg, Esq.
                                                Attorney for Plaintiffs                                 Charles J. Lee, Esq.
                               17
                                                8275 S. Eastern Avenue, Suite 200                    Attorneys for Defendants
                               18               Las Vegas, Nevada 89123
                                                                                                     3145 St. Rose Parkway, Suite 230
                               19                                                                    Henderson, Nevada 89052
                               20
                               21                                                      IT IS SO ORDERED.
                               22                                                      _____________________________________
                                                                                       _______________________________________________
                               23                                                      Daniel J. Albregts JAMES C. MAHAN,
                                                                                       THE HONORABLE
                                                                                       United
                                                                                       UNITED States
                                                                                                STATESMagistrate
                                                                                                         DISTRICTJudge
                                                                                                                    COURT JUDGE
                               24
                                                                                               August 31, 2020
                                                                                       DATED: ________________________________________
                               25
                               26
                               27
                               28

T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                             Page 2 of 2
